LIGON, J.
The warranty of the defendant below is, in each count in the declaration, averred to be one of general soundness, and is substantially the same in every count. The bill of exceptions distinctly states, that the instrument of writing, offered by the plaintiff below, and permitted by the court to be read in evidence to the jury, was so offered and admitted for the sole purpose of establishing what that warranty was, and is in these words :
“ Received of B. R. Jones his acceptance for one hundred and sixty-five dollars, for a grey horse, due October 1st, 1850, payable at Henley’s office, which horse I warrant sound.
(Signed.) R, L. Brown.”
February 18th, 1850.
*465There is no discrepancy whatever, between the clause containing the warranty in this instrument, and the terms in which it is averred in the declaration, and it was rightly allowed to go to the jury for the purpose for which it was offered, as it is the highest and best evidence of the warranty.
2. Neither do we think there was error in refusing the charges prayed by the defendant in the court below. It was clearly shown, that he had made a general warranty of soundness at the time he sold the horse to the plaintiff; it was further proved, that he had received the full amount of the purchase money, and that the horse became blind in about thirty days after the sale. It was also deposed by a farrier, who was admitted by both parties to be skillful and fully competent to give an opinion in relation to the diseases of horses, that about a month before the sale to the plaintiff, the witness had examined the horse with the view of purchasing him, when he found that his eyes were small, black, watery and weak; but besides this the horse could see well, and the witness’ opinion was, that in the summer he would go blind, and that all horses having such eyes would become blind at some period of their lives. It was also proved, that had the horse been sound, he was worth about the sum paid for him by the plaintiff. The farrier examined him in January; the plaintiff purchased him February, and he became blind in March. The record contains no proof of the condition of his eyes at the time of the sale to the plaintiff, or at any time previous, except on the occasion named by the farrier. On this proof, the defendant moved the court to charge the jury, first, that if they believed from the evidence that the horse, previous to, and at the time of the sale, had small and black-looking eyes, but before and at the time of the sale was able to see well, then the plaintiff cannot recover ; second, that if they believed from the evidence that the horse, previous to and at the time of the sale, had small and black-looking eyes, but at that time could see well, the plaintiff could not recover, although horses having such eyes usually go blind.” The vice of both these charges is, that there is no proof in the record upon which to b.ase them, and consequently they are abstract. The condition of the eyes of the horse as to his ability to see well at the time of the sale, is no where even hinted at in the evidence; and as to their condition previous to tho sale, there is no proof except the *466testimony of the farrier, and that relates to a single point of time about a month before that event. Charges of this character seldom fail to withdraw the minds of the jury from the real facts of the case, and thus misguide them ; and for this reason they should never be given by the court.
To the charge given no exception is taken ; and as we have seen that the other rulings of the court are free from error, the judgment of the court below must be affirmed.